Citation Nr: 0725771	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an abdominal hernia 
(claimed as a separated stomach).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to March 1956.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2003, a 
Travel Board hearing was held before a Veterans Law Judge who 
is no longer with the Board.  A transcript of that hearing is 
of record.  In May 2004, these matters were remanded for 
further development.  A June 2007 letter informed the veteran 
that the Veterans Law Judge who conducted his September 2003 
Travel Board hearing was no longer at the Board, and that he 
was entitled to a new hearing should he so choose.  The 
veteran responded, via June 2007 written correspondence, that 
he did not want an additional hearing.  The case has been 
reassigned to the undersigned.


FINDINGS OF FACT

1.  An abdominal hernia (claimed as separated stomach) was 
not noted in service, and the preponderance of the evidence 
is against a finding that any such disability is related to 
the veteran's military service.

2.  A low back disability was not manifested in service; 
arthritis of the low back was not manifested in the first 
postservice year; and any current low back disability is not 
shown to be related to the veteran's service.

3.  A chronic disability of either knee was not manifested in 
service; arthritis of the knees was not manifested in the 
first postservice year; and any current disability of either 
knee is not shown to be related to the veteran's service.

CONCLUSIONS OF LAW

1.  Service connection for abdominal hernia (claimed as 
separated stomach) is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

3.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a May 2001 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudications in these matters.  See Pelegrini, supra.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection any questions regarding disability ratings 
or effective dates are moot.  Hence, the veteran is not 
prejudiced by lack of this notice.

The veteran's service medical records (SMRs) are unavailable, 
and no alternate source records were found.  His pertinent 
postservice treatment records have been secured; he has not 
identified any that remain outstanding.  In that regard, it 
is noteworthy that in a June 2004 statement he advised that 
his Social Security Administration records had been 
destroyed, and that his private physician, Dr. H., was 
deceased.  The Board has considered whether a VA examination 
or medical opinion is necessary.  Because SMRs are lost that 
fact that there is no evidence of the claimed disabilities or 
related events in service would not of itself be 
determinative that an examination is not indicated; however, 
there is no competent evidence suggesting that the claimed 
disabilities might be related to his service.  Consequently, 
a VA examination or medical opinion is not necessary.  
38 C.F.R. § 3.159 (c)(4).  VA's duty to assist is met.  

B.	Factual Background, Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis for 
low back and bilateral knees) are manifested to a compensable 
degree within one year following a veteran's discharge from 
active duty, they may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

As the veteran's SMRs are unavailable VA has a heightened 
duty to assist him in developing his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate source records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
Pursuant to the May 2004 Board remand, the RO arranged for an 
exhaustive, to include alternate source, search (which is 
well documented) to secure the veteran's SMRs and service 
personnel records.  As noted, the search was unsuccessful.

Abdominal hernia (claimed as separated stomach):

The veteran has submitted several statements (as well as 
testimony) contending that in service he was seen and treated 
for a stomach disorder.  On November 1988 VA examination (for 
the purpose of non-service connected pension benefits), there 
was no mention of an abdominal disability related to service, 
and no complaint of an abdominal disability or finding of 
hernia was noted.  On June 1993 VA examination, the veteran 
reported that he was told in 1973 that he had an abdominal 
hernia.  Physical examination revealed a slight degree of 
diastasis recti with abdominal straining.  Diastasis recti 
was diagnosed.  VA treatment records from October 1999 to May 
2001 reveal no abdominal abnormalities (a May 2001 record 
notes that the abdomen was soft; the hernial orifices were 
normal; there was no organomegaly; and bowel sounds were 
present and normal).  As was noted, the veteran's SMRs are 
unavailable.  The earliest postservice clinical notation of 
pertinent pathology in the record is in June 1993, when 
diastasis recti was diagnosed.  Significantly a prior 
postservice VA examination in 1988 specifically found there 
was no hernia.  Consequently, service connection for an 
abdominal hernia on the basis that such became manifest in 
service, and persisted, is not warranted.  

Furthermore, there is no competent evidence that suggests the 
abdominal pathology noted in 1993 (diastasis recti) might be 
related to the veteran's service.  While he argues, in 
essence, that an abdominal hernia resulted from carrying and 
heavy lifting in service, there is no competent evidence that 
supports this allegation.  Without any competent evidence 
that a current abdominal hernia might be related to the 
veteran's service, the preponderance of the evidence is 
against the veteran's claim, and it must be denied.

Low back disability:

The veteran testified that he was treated for a low back 
disability in service.  

VA treatment records include a February 1988 notation of an 
acute episode of low back pain, recurring for years.  X-rays 
taken revealed degenerative changes in the lumbar vertebrae.  
On November 1988 VA examination (for non-service connected 
pension), it was noted on orthopedic examination that the 
veteran gave a history of onset of pain and discomfort in the 
low back beginning in approximately 1981.  The diagnosis was 
degenerative changes, lumbar spine.  

On June 1993 VA examination, the veteran he had a gradual 
onset of low back pain about 15 years prior.  He had not 
received treatment for his back.  There was no mention of any 
injury or treatment sought for such while on active duty.  As 
there was no evidence of low back injury or disability in 
service, and no medical evidence of the degenerative changes 
of the low back now shown prior to 1988 (when a history of 
low back complaints dating back to 1981 was noted), service 
connection for a low back disability on the basis that such 
disability became manifest in service and persisted, or on a 
presumptive basis (for low back arthritis as chronic disease 
under 38 U.S.C.A. § 1112) is not warranted. 

While the veteran may still establish service connection for 
his current low back disability (arthritis) if competent 
evidence shows it is related to an event, injury, or disease 
in service, there is no such competent evidence.  None of the 
examinations of record produced findings relating a low back 
disability to the veteran's service.  By the veteran's own 
accounts on examinations in 1988 and 1993, he had the onset 
of low back pain complaints in either 1978 or 1981.  Because 
these account were more proximate in time to his service, and 
were given un conjunction with medical evaluation (any not in 
pursuit of monetary benefits), they are deemed more credible 
than his subsequent September 2003 hearing testimony that he 
had the onset of low back complaints in service.  
Significantly, a lengthy interval of time between service and 
the initial postservice clinical manifestation of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  The preponderance of the evidence is against 
this claim.  Accordingly, it must be denied. 

Bilateral knee disability:

The veteran has testified that he did not seek treatment for 
his knees in service.  On June 1993 VA examination, he 
reported an onset of aching in his knees about ten years 
prior, and that he had had no treatment for his knees.  
Osteoarthritis of the knees was diagnosed.  Consequently, 
service connection for bilateral knee disability on the basis 
that such disability became manifest in service and 
persisted, or on a presumptive basis (for arthritis of the 
knees as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.  

The veteran may still establish service connection for his 
chronic bilateral knee disability if competent (medical) 
evidence relates such disability to his service.  See 
38 C.F.R. § 3.303.  However, there is no such competent 
evidence in this case.  The veteran has stated he did not 
seek treatment for knee problems in service.  He reported 
that the onset of his knee complaints was in 1983.  Once 
again, it is noteworthy that a lengthy time interval between 
service and the initial postservice clinical manifestation of 
a disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson, supra.  As the veteran is a 
layperson, his own opinion that his bilateral knee disability 
(and his stomach and/or back disorder) is related to service 
is not competent evidence.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The preponderance of the evidence is 
against this claim.  Accordingly, it must be denied.


ORDER

Service connection for an abdominal hernia (claimed as a 
separated stomach) is denied.

Service connection for a low back disability is denied.

Service connection for bilateral knee disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


